On order of the Chief Justice, respondent's "Motion for Additional Time for the Anticipated Proceedings" is GRANTED IN PART. Respondent shall have an additional 60 days to respond to the JTC's 28-day letter. If either party requires additional time to meet the deadline imposed by this Court's order of December 14, 2018, it may file a motion requesting such while explaining in detail the efforts that were made to comply with the deadline and the specific reasons for the amount of additional time requested.